DETAILED ACTION
Election/Restrictions
1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-4, 8-11, and 15-21, drawn to a recombinant DNA molecule, and a corn plant and seed comprising it, classified, for example, in CPC C12N 15/8286.
II.	Claim 5, drawn to a pair of DNA molecules, classified, for example, in CPC C12N 15/11. 
III.	Claim 6, drawn to a method of detecting the presence of a DNA segment diagnostic for corn event MON95275, comprising the step of hybridization, classified, for example, in CPC C12Q 1/6827.
IV.	Claim 7, drawn to a method for detecting the presence of a DNA segment diagnostic for corn event MON95275, using the pair of DNA molecules of claim 5, classified, for example, in CPC C12Q 1/6895.
V.	Claims 12 and 13, drawn to a method for protecting a corn plant, classified, for example, in CPC C12N 15/8286.
VI.	Claim 14, drawn to a method of producing corn rootworm resistant corn plant, classified, for example, in CPC A01H 1/04.
VII.	Claims 22-24, drawn to a method of determining zygocity comprising the use of real-time PCR, and comprising determining the cycle threshold values of the amplicon, classified, for example, in CPC C12Q 1/6851.
VIII.	Claims 25-27, drawn to a method of determining zygocity comprising an amplification step and the use of a set of two probes, classified, for example, in CPC C12Q 1/6858.

Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, and effect.  For example, the recombinant DNA molecule of Invention II neither requires nor recites the pair of DNA molecules of Invention II.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III; I and V; I and VI; I and VII; I and VIII are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the recombinant DNA molecule of Invention I can be used in a method materially different from the methods of Inventions III, V, VI, VII, and VIII.  For example, the molecule of Invention I could be used in a method of transforming a bacterial cell. 
Inventions II and IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different the pair of DNA molecules of Invention II could be used in a method materially different from the method of Invention IV, for example, in a method of detecting the absence of event MON95275. 
Inventions III, IV, V, VI, VII, and VIII are directed to related processes.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the Inventions are directed to different methods with distinct and non-mutually obvious method steps.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and IV; II and V; II and VI; II and VII; II and VIII are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case the recombinant DNA molecule of Invention I cannot be used or made by the process of Invention II.  And the pair of DNA molecules of Invention II cannot be used or made by the processes of Inventions V, VI, VII, or VIII.
3.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:

(b) The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) The prior art applicable to one invention would not likely be applicable to another invention; 
(e) The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

4.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor ZHOU (JOE) SHUBO can be reached at (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MYKOLA V. KOVALENKO/
Primary Examiner, Art Unit 1662